        Case 2:18-cv-03101-JDP Document 33 Filed 02/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9

10    MICHAEL WAYNE JOHNSON,                               Case No. 2:18-cv-03101-JDP (PC)
11                          Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                           TO REFER CASE TO THE COURT’S ADR
12             v.                                          PROJECT
13    JOE A. LIZARRAGA, et al.,                            ECF No. 31
14                          Defendants.
15

16

17            Plaintiff has filed a motion requesting that this case be referred to the court’s Alternative

18   Dispute Resolution (“ADR”) Project. ECF No. 31. Although the court appreciates plaintiff’s

19   suggestion, after assessing the status of the case I believe that a settlement conference would

20   currently be unproductive and an unwise use of scarce judicial resources. Accordingly, plaintiff’s

21   request to refer this case to the court’s ADR Project, ECF No. 31, is denied.

22            If plaintiff still believes that a settlement conference would be beneficial after the parties

23   have completed discovery, he may renew his motion to set a settlement conference.

24
     IT IS SO ORDERED.
25

26
     Dated:         February 4, 2021
27                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
28
     Case 2:18-cv-03101-JDP Document 33 Filed 02/05/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
